Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 76 and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrd, JR. et al. (U.S Pub. No. 20130276801) in view of Leffingge et al. (Basic Chemical Constituents of Tobacco Leaf and Differences among Tobacco Types), Talhout et al. (Sugars as tobacco ingredient: Effects on mainstream smoke composition) and further in view of Ericsson (WO 2007053096) and Krukonis et al. (U.S Pub. No. 20040112394).
Regarding claims 1 and 76, Byrd discloses a bleached tobacco raw material [0099] wherein the tobacco can be Burley tobacco [0052] and suitable for oral use [0019] but does not expressly disclose the fermentable carbohydrates of Burley tobacco.  Leffingge discloses the starch content in Burley tobacco is relative low during growth and nearly depleted completely during the catabolic respiration of the plant (page 266).  Furthermore, Talhout discloses Burley tobacco virtually has no sugars (page 1791). Since the evidential references of Leffingge and Talhout show that Burley tobacco has virtually no sugars and nearly depleted starch content; it would have been obvious to one of ordinary skill in the art at the time the invention was made to expect the Burley tobacco of Byrd has less than about 4 weight-% fermentable carbohydrates, calculated on the dry total weight of the bleached tobacco raw material.  Byrd does not expressly disclose the amount of Cr in the tobacco material.  Ericsson discloses a smokeless 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113). In this case even though the combination of references do not explicitly discloses the tobacco constituents were reduced by the bleaching process, the product in the product-by-process claim is the same as or obvious from the product of the combination of references as discussed above.
Regarding claim 78, Byrd discloses an oral smokeless tobacco product (Abstract) comprising: bleached tobacco raw material with an ISO brightness that is greater than 80% within the claimed range of not less than about 60 [0099];
Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrd, JR. et al. (U.S Pub. No. 20130276801) in view of Leffingge et al. (Basic Chemical Constituents of Tobacco Leaf and Differences among Tobacco Types), Talhout et al. (Sugars as tobacco ingredient: Effects on mainstream smoke composition), Ericsson (WO 2007053096) and Krukonis et al. (U.S Pub. No. 20040112394) as applied to claim 1 above and further in view of .
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.
Applicant essentially argues that none of the cited prior arts teach the bleaching process reduce fermentable carbohydrates and other tobacco constituents.  This argument is not persuasive because even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113). In this case, even though the combination of references do not explicitly discloses the constituents were reduced by the bleaching process, the product in the product-by-process claim is the same as or obvious from the product of the prior arts as discussed above.
Applicant also essentially argues that the bleaching process of Byrd is designed to protect the carbohydrate content even though the Applicant also acknowledge that Byrd does not discuss fermentable carbohydrates.  This argument is not persuasive because the Applicant has not provided any evidence showing that the product of the combination of the above prior arts would have a higher fermentable carbohydrates than the claimed range.  In addition, as .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/Examiner, Art Unit 1747